Citation Nr: 1801473	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran had a personal hearing before the undersigned VLJ.

In January 2017, the Board remanded this issue for additional development.

The Board regrets that it must deny the Veteran's claim, as set forth below.


FINDING OF FACT

The Veteran does not have hearing loss that is disabling for VA purposes.


CONCLUSION OF LAW

The criteria are not met for service connection for hearing loss.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

After review of the evidence, the Board finds that service connection is not warranted.  The Veteran does not have hearing loss that is considered disabling for VA purposes, which is required for service connection.  At the May 2010 VA examination, his right ear puretone results showed 15 decibel loss and lower, and his left ear showed 10 decibels and lower.  These results were also found at the July 2017 VA examination.  As the June 2017 VA examination, he had 20 decibel loss in the 1000 Hertz range of the right ear, but that is still not high enough to be considered disabling for VA purposes.  These are the only hearing tests that are contained within the file, and the Veteran has not alleged that there are any outstanding records showing a high enough loss to qualify as a disability.  Without a current disability, the Board cannot grant service connection for hearing loss.  38 C.F.R. § 3.303.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  38 U.S.C. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).
 
The Board has no reason to doubt the Veteran's complaints of hearing loss symptoms, as his tests show he has some hearing loss.  However, hearing loss must be established via objectively obtained test results.  38 C.F.R. § 3.385.

As the preponderance of the evidence is against finding that he has a hearing loss disability, service connection for hearing loss must be denied.  


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


